UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-4993


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

DEONTRAYVIA ADAMS,

                Defendant – Appellant.



                             No. 11-4035


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

DEONTRAYVIA ADAMS,

                Defendant – Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at New Bern.    Louise W. Flanagan,
Chief District Judge. (5:07-cr-00006-FL; 5:07-cr-00006-FL-1)


Argued:   October 26, 2011                 Decided:   January 25, 2012


Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished opinion. Judge Diaz wrote the opinion,
in which Judge Niemeyer and Senior Judge Hamilton joined.


ARGUED: Paul K. Sun, Jr., ELLIS & WINTERS, LLP, Raleigh, North
Carolina, for Appellant.     Kristine L. Fritz, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.
ON BRIEF: George E. B. Holding, United States Attorney, Jennifer
P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
DIAZ, Circuit Judge:

      Deontrayvia Adams was convicted of firearm and drug charges

based on evidence seized after officers stopped him for failing

to   wear   a   seatbelt.     Adams    moved        to    suppress    the      evidence,

contending that the traffic stop was invalid because it occurred

on a private drive where the seatbelt ordinance did not apply.

Adams also sought suppression of post-arrest statements he made

admitting to possession of the firearm and drugs.                         The district

court denied Adams’s motion.

      We conclude that the stop was justified because, regardless

of   whether     they   stopped    Adams       on   a    private    drive,      officers

possessed       reasonable   suspicion         to   believe        that    a    seatbelt

violation had occurred or was about to occur.                      We also hold that

Adams waived his Miranda 1 rights prior to making the inculpatory

statements.       Accordingly, we affirm the denial of Adams’s motion

to suppress.



                                          I.

                                          A.

      Officers     J.S.   McCann    and    Shawn        Thompson    of    the    Raleigh

Police Department (“RPD”) were patrolling the southeast district

of Raleigh, North Carolina at 4:00 a.m. when they saw Adams

      1
          Miranda v. Arizona, 384 U.S. 436 (1966).



                                          3
driving a green GMC Yukon sports utility vehicle (“SUV”).                                 The

officers observed Adams stop at a stop sign and then idle there

rather    than     proceed    through       the    intersection.          Driving        in   a

marked police car, the officers rounded a corner and approached

Adams at the intersection.                  As the officers neared the SUV,

Adams quickly turned and drove away.                     McCann found this behavior

suspicious and radioed Officer Christopher Clark, who was also

patrolling the area, to advise him to be on the lookout for the

green SUV.

       Shortly     thereafter,       Clark       saw    Adams    and    began    following

him.     From a distance, Clark watched as Adams made a series of

turns on public streets, resulting in a u-shaped path.                                    The

circuitous route coupled with Adams’s pattern of accelerating

after     making     each     turn    aroused          Clark’s     suspicion.        Adams

eventually turned onto Angelus Drive, a circular road lined with

parking      spaces     that       runs     through        an    apartment        complex.

According to Clark, Angelus Drive is “basically a big parking

lot.”    J.A. 106.

       Clark     followed      the    SUV    onto        Angelus       Drive,    where        he

observed     Adams     make    a     three-point        turn.       Clark       watched       as

Adams’s SUV approached his car from the front on its way back to

the public road.        When the SUV was within twenty to twenty-five

feet    of   Clark’s    police       car,    he    noticed       that    Adams     was    not

wearing a seatbelt and turned on his blue lights to initiate a

                                             4
traffic stop.        The stop occurred near the end of Angelus Drive,

where the road adjoins the public street.                    Although it was still

dark, Angelus Drive was well lit by streetlights and the lights

on the surrounding apartment buildings.

      Clark approached Adams, who remained seated in the SUV, and

requested      his   license    and    registration.           Clark     found    Adams

nervous    during     their    initial       conversation.           After   obtaining

Adams’s    identification,        Clark      returned     to   his    police     car   to

conduct a background check.                At that point, McCann and Thompson

arrived, and McCann assumed the lead role in the stop.                           McCann

approached Adams, who was still seated in the SUV, and asked him

what he was doing in the neighborhood.                    Adams explained that he

was looking for a female friend whom he recently met.                            During

the   conversation,       Adams    provided        conflicting       descriptions      of

where the woman lived, initially indicating she lived to the

west of Angelus Drive and later stating that she lived to the

southeast.

      While talking with McCann, Adams leaned out the driver’s

window with his arms somewhat outside the vehicle.                           Adams was

chatting nervously and loudly chewing gum, behavior that led

McCann    to    suspect   Adams      was    trying   to    divert     his    attention.

McCann    ordered     Adams    out    of     the    vehicle.         Adams   initially

resisted       but   eventually       complied       after     several       additional

requests.

                                            5
      After Adams exited the SUV, McCann instructed him to place

his hands on the vehicle to allow McCann to conduct a pat-down

search for weapons.        During the pat-down, McCann twice ordered

Adams to keep his hands raised after Adams lowered them to his

waist.   McCann found a folding knife in Adams’s back pocket and

felt what he believed to be marijuana in his front left pocket.

Adams initially ignored McCann’s questions about the suspected

substance   but   eventually      confirmed       that   it    was   marijuana.

McCann   retrieved   the    contraband      and   discovered    a    single   bag

containing four small units of marijuana.

      McCann then placed Adams under arrest and searched Adams

and his vehicle.     Officers found $2365 in Adams’s pocket and a

nine-millimeter handgun in the center console of the SUV.                     The

officers then transported Adams to the Raleigh police station.

On the way to the station, McCann notified Sergeant Craig Haines

of the arrest.

      At the station, Haines and McCann met with Adams in an

interview room.      Haines read Adams his Miranda rights using a

standard RPD form.         Adams acknowledged that he understood his

rights but refused to sign the form.               After reading Adams his

rights, Haines asked McCann to leave the interview room.                 Haines

was   concerned   that     the   presence    of   the    uniformed    arresting

officer was preventing Haines from building rapport with Adams.



                                      6
       Haines did not videotape or record the interview but did

take contemporaneous handwritten notes.                        According to Haines,

there was an RPD policy at the time that prohibited audiovisual

recordings of interviews in noncapital cases.                        Haines attempted

to question Adams about the marijuana and firearm, but Adams

repeatedly interrupted Haines with his own questions about the

legality      of   the    stop      and    the      charges     he     faced.        After

approximately five minutes of unproductive conversation, Haines

left   the    interview      room    to        assist    the   other      officers    with

paperwork.

       Less   than    five   minutes           after    Haines’s     departure,      Adams

called out for Haines to return.                        After Haines reentered the

interview room, Adams said he was not trying to be difficult and

was willing to talk.             During the second interrogation, Adams

confirmed that he regularly smoked marijuana and possessed the

firearm for protection from a man who shot at him following a

dispute over a female.



                                               B.

       A   federal       grand   jury          charged     Adams     in    a    two-count

indictment     with   possession          of    a   firearm    and   ammunition      by   a

convicted felon in violation of 18 U.S.C. § 922(g)(1) and 924,

and possession of a quantity of marijuana in violation of 21

U.S.C. § 844(a).          Eleven days after the deadline for pretrial

                                               7
motions expired, Adams filed a motion to suppress.                 The district

court denied Adams leave to file an untimely motion and ordered

the motion to suppress stricken.             Adams was convicted by a jury

on both counts and subsequently sentenced by the district court.

Adams appealed.          Among the issues Adams raised in his first

appeal was the district court’s decision to strike his motion to

suppress    as   untimely.        This   court   vacated    that     ruling   and

remanded for the district court to consider Adams’s motion.                    On

remand, a federal magistrate judge held an evidentiary hearing.

     At    the   hearing,    Adams   argued    that   the   stop   was    invalid

because he was not required to wear a seatbelt on a private road

like Angelus Drive.         Adams also contended there was no basis for

the stop because the officers could not have seen whether he was

wearing a seatbelt.         Finally, Adams maintained that he did not

voluntarily      waive    his    Miranda     rights   during   his       custodial

interrogation.           Adams    offered      evidence     from     a    private

investigator, describing the characteristics of Angelus Drive.

The evidence included photographs and videos depicting Angelus

Drive and the surrounding area at various times, including at

approximately 4:30 a.m.          Based in part on the fact that it was

not maintained by the city, the investigator classified Angelus

Drive as a private circular road designed to serve residents of

the surrounding apartment complex.



                                         8
       The magistrate judge issued a memorandum and recommendation

to    deny    Adams’s           motion       to    suppress.             The    magistrate       judge

reasoned that, regardless of whether Angelus Drive is a public

or private road, officers had a reasonable suspicion that Adams

had committed or was about to commit a seatbelt violation by

driving on the adjoining public roads.                                    The magistrate judge

found     Clark’s          testimony          regarding           his     observation      of     the

seatbelt      violation           credible          and      gave    little       weight    to    the

evidence presented by Adams’s private investigator.                                        Finally,

the magistrate judge credited Haines’s testimony that he advised

Adams of his Miranda rights, finding that Adams waived those

rights       by     responding          to        questions       after        receiving    Miranda

warnings.           Adams       objected          to   the    magistrate         judge’s    factual

findings and conclusions of law.

       The district court overruled Adams’s objections and adopted

the     findings          of     fact     outlined           in     the    magistrate       judge’s

memorandum         and     recommendation.                 Upon     de    novo    review     of    the

record, the district court agreed with the magistrate judge’s

conclusion regarding Clark’s credibility and the limited value

of the private investigator’s testimony.                                   The district court

concluded that Clark was in fact able to see that Adams was not

wearing his seatbelt.                    With respect to the interrogation, the

district          court        agreed     that         Haines       testified      credibly       and

concluded that Adams’s waiver of his Miranda rights was knowing

                                                       9
and   voluntary.       The    district       court    adopted     the   magistrate

judge’s recommendation and denied the motion to suppress.

      Adams   appealed,      challenging     the     district    court’s   holding

both with respect to the validity of the traffic stop and the

voluntariness of his custodial statements.                      We consider each

claim in turn, reviewing the district court’s factual findings

for   clear   error    and   its    legal    conclusions    de    novo.     United

States v. Blauvelt, 638 F.3d 281, 287 (4th Cir. 2011).



                                       II.

      The     Fourth    Amendment       protects       against      “unreasonable

searches and seizures.”            U.S. Const. amend. IV.          When a police

officer stops an automobile and briefly detains the occupants,

the stop constitutes a seizure within the meaning of the Fourth

Amendment.     Whren v. United States, 517 U.S. 806, 809–10 (1996).

The primary directive of the Fourth Amendment is that all such

seizures must be reasonable.           Wilson v. Arkansas, 514 U.S. 927,

931 (1995).

      We analyze a traffic stop under the standard established in

Terry v. Ohio, 392 U.S. 1 (1968), applying a two-part test to

evaluate the constitutionality of the stop.                     United States v.

Digiovanni, 650 F.3d 498, 506 (4th Cir. 2011).                  Under this “dual

inquiry,” we first consider whether the officer’s initial action

in executing the stop was justified.                 United States v. Rusher,

                                        10
966 F.2d 868, 875 (4th Cir. 1992).            Next, we analyze whether the

officers’ subsequent actions were “reasonably related in scope

to the circumstances that justified the stop.”                    Digiovanni, 650

F.3d at 506 (citing Rusher, 966 F.2d at 875).

      An investigatory stop is justified based on an officer’s

“reasonable suspicion of illegal activity” and does not require

a finding of probable cause.             United States v. Harris, 39 F.3d

1262, 1269 (4th Cir. 1994).              We evaluate the justification for

an   investigatory     stop   on    an    objective      basis.         Illinois   v.

Wardlow,   528    U.S.   119,      123    (2000).        Thus,    “if    sufficient

objective evidence exists to demonstrate reasonable suspicion, a

Terry   stop     is   justified     regardless      of    a   police      officer’s

subjective intent.”       United States v. Branch, 537 F.3d 328, 337

(4th Cir. 2008).

      On appeal, Adams focuses his argument on the first part of

the Terry dual inquiry, contending that the officers lacked an

initial justification for the traffic stop.                      Adams offers two

alternative arguments in support of this contention.                      First, he

argues that the law and the facts do not support the district

court’s conclusion that he had violated or was about to violate

the seatbelt ordinance.           Second, Adams challenges the district

court’s factual finding that Clark was able to see that Adams

was not wearing a seatbelt at the time of the stop.                         We find



                                         11
Adams’s arguments unpersuasive and conclude that the stop was

lawful.



                                        A.

        Adams argues that the officers lacked justification for the

traffic stop because any failure to wear a seatbelt on Angelus

Drive did not violate the North Carolina seatbelt ordinance.

According to Adams, the ordinance did not apply at the time of

the stop because Angelus Drive is a private road.                        The district

court sidestepped this issue, holding instead that Clark had a

reasonable      belief    Adams   had       recently        committed     a    seatbelt

offense while driving on the indisputably public roads adjoining

Angelus      Drive   or   was   about       to   commit      such   an    offense   by

returning to those roads.         We agree.

       Under the Fourth Amendment, a police officer may conduct a

brief    investigatory     stop   if    he       has   “a    reasonable       suspicion

grounded in specific and articulable facts that the person he

stopped has been or is about to be involved in a crime.”                         United

States v. Moore, 817 F.2d 1105, 1107 (4th Cir. 1987) (citing

United States v. Hensley, 469 U.S. 221, 227 (1985); Terry, 392

U.S.    at   21).     Observation      of    a    traffic     violation       justifies

stopping a vehicle to issue a citation.                      Branch, 537 F.3d at

337.     The North Carolina seatbelt ordinance requires occupants

of a motor vehicle to wear a seatbelt “at all times when the

                                        12
vehicle is in forward motion on a street or highway.”              N.C. Gen.

Stat. § 20-135.2A(a).         The distinguishing feature of a street or

highway under North Carolina law is that it must be “open to the

use of the public as a matter of right for the purposes of

vehicular traffic.”      Id. § 20-4.01(13).

      Here, the officers observed Adams driving on several public

roads immediately prior to his turn onto Angelus Drive.              Once on

Angelus Drive, Adams did not attempt to park or exit his vehicle

but   instead   turned    around     and     proceeded   back    toward    the

adjoining public roads.        At the time of the stop, Adams was near

the end of Angelus Drive at a point where he would have to turn

back on to one of the public roads.              Accordingly, upon seeing

Adams on Angelus Drive without a fastened seatbelt, an officer

in Clark’s position could reasonably conclude that Adams either

had   just   committed    a    traffic     violation   moments   earlier   by

driving on the adjoining roads without a seatbelt or was about

to commit such an offense by returning to those public roads.

Based on this rational inference, the officers had reasonable

suspicion to conduct the stop.             See United States v. Seidman,

156 F.3d 542, 547 (4th Cir. 1998) (explaining that we construe

the evidence in the light most favorable to the government, the

prevailing party below).

      Adams contends, however, that Clark did not rely on a prior

or future violation of the seatbelt ordinance as justification

                                      13
for the stop.         Instead, in Adams’s view, Clark initiated the

stop based on a perceived violation on Angelus Drive. 2                 According

to Adams, the conclusion that he violated the seatbelt ordinance

based on his earlier travel on the public roads around Angelus

Drive    or   that    he     was    about   to   commit   such   a   violation    by

returning     to     those     roads     represents   an    unlawful    post     hoc

justification.        In support, Adams relies on our recent decision

in United States v. Foster, 634 F.3d 243 (4th Cir. 2011), in

which we stated that “the Government cannot rely upon post hoc

rationalizations to validate those seizures that happen to turn

up   contraband.”          Id.      at   249.     Adams’s   argument    fails     to

recognize,     however,       the    objective     nature   of   the   reasonable

suspicion inquiry and misreads our decision in Foster.



     2
       The parties dispute whether a mistaken conclusion by Clark
that Angelus Drive was a public “street or highway” for purposes
of the seatbelt ordinance would constitute a mistake of law or a
mistake of fact. Courts generally hold that reasonable mistakes
of fact do not warrant suppression, whereas mistakes of law
often do result in suppression.       Compare United States v.
Chanthasouxat, 342 F.3d 1271, 1276 (11th Cir. 2003) (“A traffic
stop based on an officer’s incorrect but reasonable assessment
of facts does not violate the Fourth Amendment.”) with United
States v. Raney, 633 F.3d 385, 393–94 (5th Cir. 2011) (vacating
denial of a motion to suppress and finding that “[b]ecause the
government did not establish that [the defendant] committed a
traffic violation on any of the argued grounds, we find that as
a matter of law there was no objective basis justifying the
traffic stop”).    Because our analysis of the merits of the
traffic stop in this case does not turn on the characteristics
of Angelus Drive, we need not resolve this dispute.



                                            14
        Supreme Court precedent “foreclose[s] any argument that the

constitutional reasonableness of traffic stops depends on the

actual motivations of the individual officers involved.”                            Whren,

517 U.S. at 812–13.             Applying this principle, we have explained

that    an   “otherwise        valid       stop    does    not   become     unreasonable

merely because the officer has intuitive suspicions that the

occupants         of    the   car    are    engaged    in    some     [other]      criminal

activity.”             United States v. Hassan El, 5 F.3d 726, 730 (4th

Cir. 1993) (quoting United States v. Cummins, 920 F.2d 498, 500–

01 (8th Cir. 1990)).                 In Foster, this court adhered to prior

Supreme      Court       precedent     by    properly      applying     this    objective

basis    test.          634   F.3d   at     246    (“[A]    court    must   look    to   the

totality of the circumstances in determining whether the officer

had a particularized and objective basis for suspecting criminal

activity.” (citing United States v. Arvizu, 534 U.S. 266, 273

(2002))).          Our concern in Foster was not with the objective

nature of the inquiry but instead, related to the government’s

attempt      to    string     together       “whatever       facts    are   present,     no

matter how innocent, as indicia of suspicious activity.”                            Id. at

248.     In contrast, the objective facts in this case are more

than sufficient to support the officer’s decision to initiate a

traffic stop.

        After following Adams’s SUV on several public roads, Clark

observed Adams on Angelus Drive without a fastened seatbelt on

                                              15
his way back toward the public roads.                  Putting any subjective

intentions aside—as we must under the objective test articulated

by   the    Supreme    Court—this       observation    supports     the   rational

inference     that    Adams    had    recently   committed     or   was   about   to

commit a traffic violation.             Accordingly, Clark had an objective

justification for stopping Adams.



                                          B.

      We    next   consider     Adams’s    challenge    to     Clark’s    testimony

that he observed Adams not wearing a seatbelt.                       According to

Adams, Clark could not have seen whether Adams was wearing a

seatbelt “in the dark with the Yukon’s lights glaring in his

eyes, fatigued from having been on patrol since 9 p.m. the prior

evening, with the additional distortion produced by an unwashed

windshield and movement of his vehicle.”                     Appellant’s Br. 33.

The district court disagreed and concluded that Clark had in

fact observed Adams driving without a seatbelt.                     We discern no

clear error in the court’s finding.

      In     evaluating       Clark’s     demeanor     and     credibility,       the

magistrate judge found that Clark “answered the questions put to

him forthrightly and without evasion.”                J.A. 465.      The district

court      rejected   Adams’s        objection   to   the    magistrate    judge’s

credibility determination, concluding under de novo review that

his conclusion was supported by the record.                   In addition to the

                                          16
credibility     finding,       the    magistrate     judge    and    district    court

concluded that the characteristics of the site of the traffic

stop supported Clark’s testimony.                   In findings adopted by the

district court, the magistrate judge concluded that the area was

well   lit    by    streetlights       and    lighting      from    the    surrounding

apartment buildings.           The district court rejected as speculative

Adams’s      arguments    related      to     the   angle    of     the    headlights,

officer     fatigue,     and    the    unwashed     windshield.           Finally,   the

court gave little weight to the testimony and evidence presented

by Adams’s witness—finding that the private investigator lacked

training     with     video    and    photographic     equipment      and     that   the

evidence depicted the scene as “substantially darker than in

real life.”        Id. 467.

       We    afford     particular      deference      to     the    trial     court’s

credibility determinations, “for ‘it is the role of the district

court to observe witnesses and weigh their credibility during a

pre-trial motion to suppress.’ ”                  United States v. Abu Ali, 528

F.3d 210, 232 (4th Cir. 2008) (quoting United States v. Murray,

65 F.3d 1161, 1169 (4th Cir. 1995)).                 Here, the magistrate judge

carefully analyzed the witnesses’ credibility and the evidence

presented, and thoroughly explained his factual findings.                            The

district court in turn conducted a de novo review of the record

and adopted the magistrate judge’s factual findings.                         Under our

deferential clear error standard, we affirm the district court’s

                                             17
conclusion      that   Clark    saw    Adams     driving    without      a    fastened

seatbelt on Angelus Drive.

        Having found that the officers had an objective basis for

the stop and that the district court did not clearly err in

crediting      Clark’s    testimony,        we   affirm    the   district     court’s

denial of the motion to suppress the evidence seized from the

traffic stop.



                                        III.

     Finally,     we     consider     Adams’s     claim     that   his    statements

admitting      possession      of     the    drugs   and     firearm      should   be

suppressed.      Adams contends both that the district court clearly

erred     in   crediting       Haines’s      testimony      related      to   Adams’s

interrogation and statements, and that it incorrectly held that

Adams waived his Miranda rights.

     In Miranda, the Supreme Court required that “[p]rior to any

questioning, the person must be warned that he has a right to

remain silent, that any statement he does make may be used as

evidence against him, and that he has a right to the presence of

an attorney, either retained or appointed.”                      384 U.S. at 444.

“[F]ailure to give the prescribed warnings and obtain a waiver

of   rights     before     custodial        questioning      generally        requires

exclusion of any statements obtained.”                Missouri v. Seibert, 542

U.S. 600, 608 (2004).

                                            18
       In order for a waiver of Miranda rights to be valid, it

must       be    made    voluntarily,        knowingly,        and     intelligently.

Miranda, 384 U.S. at 444.             Waiver, however, need not be express

but may be inferred from the actions and words of the person

interrogated.           North    Carolina     v.    Butler,    441    U.S.   369,    373

(1979).         Thus the issue of waiver under Miranda is “not one of

form, but rather whether the defendant in fact knowingly and

voluntarily waived the rights delineated in the Miranda case.”

Id.

       A    defendant’s         willingness        to    answer      questions   after

acknowledging he understands his Miranda rights constitutes an

implied waiver of those rights.                  United States v. Cardwell, 433

F.3d 378, 389–90 (4th Cir. 2005).                       Additionally, “[t]he mere

passage of time . . . does not compromise a Miranda warning.”

United States v. Frankson, 83 F.3d 79, 83 (4th Cir. 1996).                            In

Frankson, we held that the defendant’s “initial Miranda warning

was in no way compromised by the passage of two and one-half

hours between the issuance of his warning and the point at which

he began to confess his crimes and cooperate with the police.”

Id.

       In support of his contention that the district court erred

in its factual findings, Adams highlights that Haines cleared

the    room     prior   to    the   interrogation        and   did    not   record   the

conversation.           The   evidence   shows,         however,     that   Haines   had

                                            19
legitimate reasons for these actions.                  McCann was in uniform and

had just arrested Adams.                Haines testified that he wanted to

build rapport with Adams and had never conducted an interview

alongside McCann.            Thus it was reasonable for Haines to ask

McCann to leave.             With respect to the failure to record the

conversation, Haines testified that there was an RPD policy not

to record interviews in noncapital cases.

     These facts coupled with the magistrate judge’s finding—

adopted by the district court—that Haines’s “demeanor at the

hearing    conveyed       trustworthiness,”            J.A.   474,     support   the

district court’s conclusion that Haines advised Adams of his

Miranda rights and that Adams reinitiated the interview on his

own free will prior to his admissions.                  Accordingly, we find no

clear    error    in   the    version    of    events    found   by    the   district

court.

     Adams contends that even if we believe Haines’s testimony,

the undisputed evidence shows that Adams did not voluntarily,

knowingly,       and   intelligently      waive    his    Miranda      rights.    In

support, Adams explains that he did not sign the Miranda waiver,

initially refused to discuss the drugs and firearm, and did not

receive    additional        warnings    prior    to    his   second   conversation

with Haines.       We are not persuaded.

     As Adams acknowledges, failure to sign a waiver form does

not invalidate a subsequent waiver of Miranda rights.                          United

                                          20
States    v.    Thompson,   417   F.2d    196,    197   (4th   Cir.   1969)    (per

curiam) (holding that defendant’s “refusal to sign a written

waiver    did    not    render    the    confession     inadmissible”    (citing

United States v. Hayes, 385 F.2d 375 (4th Cir. 1967)).                    Haines

and   McCann     both    testified      that   Adams    acknowledged    that     he

understood his rights despite his refusal to sign the waiver

form.     And the evidence shows that although Adams was initially

uncooperative, he subsequently reinitiated the interview on his

own accord and admitted to possession of the drugs and firearm.

Haines testified that at most five minutes elapsed between his

departure from the interview room and Adams’s request for him to

return.        Courts have found that much longer periods of time

between the administration of Miranda warnings and a defendant’s

admissions have not affected the validity of a Miranda waiver.

Frankson, 83 F.3d at 83 (cataloging cases in which several hours

did not invalidate the waiver).

      Accordingly, we find that Adams voluntarily, knowingly, and

intelligently waived his Miranda rights when he responded to

Haines’s       questions    after       earlier     acknowledging       that    he

understood his rights.




                                         21
                             IV.

     For the foregoing reasons, we affirm the judgment of the

district court.

                                                     AFFIRMED




                             22